Case 8:19-cv-01921-JLS-KES Document 9-3 Filed 10/15/19 Page 1 of 3 Page ID #:106




                         Exhibit 1
Case 8:19-cv-01921-JLS-KES Document 9-3 Filed 10/15/19 Page 2 of 3 Page ID #:107

   Fedora Outlier LLC
                                     20 Belmont Farms Dr.
                                     Ellenwood, GA 30294
                                     ph. 404-368-8779
                                     Fax 888-467-2162



   October 11, 2019

   Consultation, Audit and Remediation

   Website: https://www.sunbritetv.com


   The above referenced website and the below referenced pages prevent a person who is
   blind or visually impaired from doing business with you independently. Our initial review of
   the website has given us errors that are fixable, but are currently barriers to potential
   disabled consumers.

   CONSULTING


   Fedora Outlier LLC works directly with your web development team to ensure you
   understand what the errors are and what is needed to fix them.


   AUDIT


   We will look at each page and its code and find the errors and create a solution by either
   modifying the code or creating a work-around that will please the potential consumer and
   the courts. We are your expert witness if ever needed and we stand by our audits.

   REMEDIATION


   We will fix all errors, making sure you are in compliance and certify that your site is
   accessible. We will provide you with an additional five years of support to ensure you stay
   in compliance with future updates and website changes.

   Additional Pages:


   https://www.sunbritetv.com/
   https://www.sunbritetv.com/sunbritetv-products
   https://www.sunbritetv.com/products/accessories/mounts
   https://www.sunbritetv.com/products/accessories/speakers
   https://www.sunbritetv.com/products/accessories/speakers/sunbritetv-outdoor-
   speaker
   https://www.sunbritetv.com/products/televisions/veranda-patio-outdoor-4k-tv
   https://www.sunbritetv.com/outdoor-commercial-digital-signage
   https://www.sunbritetv.com/commercial-solutions/commercial-digital-signage/
   digital-signage/new-55-marquee-series-ds-5525l
   https://www.sunbritetv.com/support/
   https://www.sunbritetv.com/wheretobuy
Case 8:19-cv-01921-JLS-KES Document 9-3 Filed 10/15/19 Page 3 of 3 Page ID #:108

   Fedora Outlier LLC
                                    20 Belmont Farms Dr.
                                    Ellenwood, GA 30294
                                    ph. 404-368-8779
                                    Fax 888-467-2162



   https://www.sunbritetv.com/about-sunbritetv
   https://www.sunbritetv.com/customer/account/login/
   https://www.sunbritetv.com/checkout/cart/
   https://www.sunbritetv.com/compare-outdoortv-models/
   https://www.sunbritetv.com/support/warranties-and-terms/return-policy
   https://www.sunbritetv.com/support/dealers/dealer-application
   https://www.sunbritetv.com/privacy-policy
   https://www.sunbritetv.com/about/contact-us/general-questions
   https://www.sunbritetv.com/catalogsearch/result/



   Total to bring website compliant: $11,300.00



   Fedora Outlier LLC appreciates your business and looks forward to your success!

   VaShaun Jones

   Visionary - Fedora Outlier LLC
